Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action 
This is in response to the amendment filed 02/09/2021. 
Allowable Subject Matter
Claims 2-4, 6-10, 14-16, 18, 21 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 4 recites a blood filter removal apparatus where the elongated extraction member includes a helical extraction wire.
The Office agrees the art of record fails to teach or suggest these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 6, filed 02/09/2021, with respect to the rejection of claims 1, under 35 USC 112, second paragraph have been fully considered and are persuasive.  The applicant has canceled these claims and mooted the rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.



	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771